LACOMBE, Circuit Judge
(after stating the facts). The averment that, “under the laws of the state of New York, plaintiff, as such administrator, has a right to commence this action for the benefit of said next of kin,” is not an allegation of fact which is admitted by the demurrer. The plaintiff cites Hanley v. Donoghue, 116 U. S. 1, 6 Sup. Ct. 242, but seemingly overlooks the fact that that cause came before the supreme court upon writ of error to a state court of appeals, and that it holds only that an averment that a judgment by the law of the state in which it was rendered is valid and enforceable against one person, and void against another, is an allegation of fact, when it is made in an action brought in a state court; and this, for the reason that a state court is not presumed to know the laws of another state, which, therefore, must be proved before it as any other fact. The rule is different in the federal courts. “The law of any state of the Union, whether depending upon statutes or upon judicial opinions, is a matter of which the courts of the United States are bound to take judicial notice without plea or proof.” Lamar v. Micou, 114 U. S. 223, 5 Sup. Ct. 857. The trespass to the person of deceased which is the ground of complaint was committed in Pennsylvania, and he died there as the result of such trespass. Whatever cause of action results to his survivors, whether widow, next of kin, or personal representatives, must be found in the statutes of that state. Ho such cause of action existed at common law, and the statutes of New York are inoperative within the limits of the state of Pennsylvania. Dennick v. Railroad Co., 103 U. S. 17. It becomes necessary, therefore, to inquire what are the laws of Pennsylvania giving a cause of action for injuries causing death. The following citations sufficiently disclose the situation:
“Whenever death shall be occasioned by unlawful violence or negligence and no suit for damages be brought by the party injured during his lifetime, the tvidow of any such deceased, or if there be no widow the personal representatives, may maintain an action for and recover damages for the death thus occasioned.” P. L. 1851, p. 674, § 19.
“The persons entitled to recover damages for any injury causing death shall be the husband, widow, children or parents of the deceased, and no other relative, and the sum recovered shall go to them in the proportion they would take his or her personal estate in case of intestacy and that without liability to creditors.” P. L. 1855, p. 809, § 1.
“The declaration shall state who are the parties entitled in such action. The action shall be brought within one year after the death and not thereafter.”
The right of action given by the Pennsylvania statute may be enforced in New York, since, to the extent to which it allows recovery, it is not inconsistent with the statutes of the latter state, which in similar cases allow a recovery for the benefit of husband, wife, children, or parents. Railroad Co. v. Cox, 145 U. S. 593, 12 Sup. Ct. 905; Railroad Co. v. McDuffey, 25 C. C. A. 247, 79 Fed. 934. But the complaint must show, that such a cause of action exists, and this is not shown without an averment that deceased has left surviving “persons entitled to recover,” namely, “husband, widow, children, or parents.” There being no such averment in this case, the demurrer is sound. *945Plaintiff may have 20 days in which to amend, and, in the event of failure so to do, defendant may enter judgment dismissing the complaint.